                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 19-cr-20112
                                                 Hon. Matthew F. Leitman
v.

D4, DAMARIO HORNE-MCCULLOUGH,

     Defendant.
__________________________________________________________________/

       ORDER DENYING MOTION TO REVOKE BOND (ECF #54)

      For the reasons stated on the record on July 11, 2019, IT IS HEREBY

ORDERED that the Government's Motion to Revoke Bond is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: July 11, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 11, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
